Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-6, 8-12, and 18 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 13-15 and 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09 February 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Anscomb on 4 February 2022.


	Amend claim 6 to read : Mixing capsule according to claim -1 o to the longitudinal axis (Z) of the capsule housing (2) such that the rotatably mounted first mixing chamber (5a), and the second mixing chamber (5b) are separated from each other.

Amend claim 12 to read: Mixing capsule according to claim 11, wherein at least one resistance means (9) is provided 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the claimed features a capsule housing (2) having a discharge opening (3.1) at its front end (2.1), wherein the mixing capsule (1) comprises a lower handhold element (4.1) rotatably mounted in the capsule housing and an upper handhold element (4.2) rotatably mounted in the capsule housing, wherein the rotational axis (Y) of the handhold elements (4.1, 4.2) is approximately perpendicularly arranged to the longitudinal axis (Z) of the mixing capsule (1), and wherein a rotatably mounted first mixing chamber (5a) is assigned to at least one of the two handhold elements, and a second mixing chamber (5b) is arranged in the capsule housing (2), in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.

Examiners Comment
The limitation “resistance means” in claim 12 is not being construed under 35 USC 112 F and is construed to be limited to the broadest reasonable interpretation of any structure capable of providing resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DREW S FOLGMANN/Examiner, Art Unit 3772      

/HEIDI M EIDE/Primary Examiner, Art Unit 3772
2/11/2022